Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	The amendment (hereinafter “Am.”) filed on March 30, 2021 has been entered.
Drawings
The drawings were received on March 30, 2021.  These drawings are accepted.
Reasons for Allowance
1.	Claims 1-16 are allowed.
2.	The following is an examiner’s statement of reasons for allowance: the claims are allowed due to the following limitations in representative claim 1 based on the context of the specification as seen in Pub. No. US 20190300104 (Pub.’104) of this application and drawings.  See Toro Co. v. White Consolidated Industries Inc., 199 F.3d 1295, 1301, 53 USPQ2d 1065, 1069 (Fed. Cir. 1999) (meaning of words used in a claim is not construed in a "lexicographic vacuum, but in the context of the specification and drawings") cited in MPEP § 2111.01. 
a motive power source (53; FIGS. 1 and 3; Pub.’104 ¶ 74 et seq.) to generate motive power to cause the vehicle to move;

a first electrical contact (181; FIG. 6; Pub.’104 ¶ 114 et seq.) and a second electrical contact (182; FIG. 6; Pub.’104 ¶ 114) each of which switches between an ON state and an OFF state in response to a rider's operation; and

a control circuit (71, FIG. 5; Pub.’104 ¶ 104 et seq.) to receive a first signal regarding a state of the first electrical contact and a second signal regarding a state of the second electrical contact, and to control an operation of the motive power source based on the first signal and the second signal; wherein

the control circuit (71) is configured or programmed to:
determine whether a first state, in which the first signal and the second signal both indicate OFF, is detected or not;
after determining that the first state is detected, determine whether a second state, in which the first signal and the second signal both indicate ON, is detected or not;
when the second state is detected after detection of the first state, perform a control that causes the motive power source to generate motive power; and
when the first state is not detected and the second state is detected, not perform the control that causes the motive power source to generate motive power. (Reference characters, figures, Pub.’104 paragraphs, bold and emphases added)

In the instant case, the written description makes clear that the terms “configured or programmed to” in claim 1 have a narrow meaning “made to” or “designed to” as seen in Pub.’104 at ¶ 104 et seq.  See the phrase “configured to” in Aspex Eyewear Inc. v. Marchon Eyewear Inc., 101 USPQ2d 2015, 2026 (Fed. Cir. 2012) and non-precedential Ex parte Lakkala, 108 USPQ2d 1392 (P.T.A.B. 2013).  See also Nazomi Communications, Inc. v. Nokia Corp., 739 F.3d 1339, 1345, 109 USPQ2d 1258, 1262 (Fed Cir. 2014) cited in MPEP § 2114.  
	The Examiner agrees with Applicant’s arguments on pp. 10-15 of the Am. that the combination of Ohashi and Nishiyama does not teach or suggest the control circuit configured to or programmed to perform the functional limitations or the order of the steps recited in claims 1 and 16.  See MPEP §§ 2181(II)(B) and 2161.01.   
None of the cited references, either alone or in combination, teaches or suggests all of the structural and functional limitations recited in claims 1 and 16.  See MPEP § 2143.03 (A functional limitation must be evaluated and considered, just like any other limitation of the claim, for what it fairly conveys to the PHOSITA in the pertinent art in the context in which it is used) and In re Wilson, 424 F.2d 1382, 1385, 165 USPQ 494, 496 (CCPA 1970) (“All words in a claim must be considered in judging the patentability of that claim against the prior art”) also in MPEP § 2143.03.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
a.	Gao (US 20150352973) teaches a motive power source/electric motor (44, FIG. 4, ¶ 35 et seq.), an operating switch (72, FIGS. 2 and 4, ¶ 40 et seq.), and a control circuit (i.e., a switching circuit, ¶ 43 et seq.).  However, Gao does not teach the operating switch comprising the first and second electrical contacts and the control circuit configured to or programmed to perform the functions as claimed; and
b.	Shirai et al. (US 20200377176) teaches a motive power source/electric motor (30, ¶ 69 et seq.), first and second operating switches (SW1 and SW2, FIG. 2, ¶ 84 et seq.), and a control circuit (52, FIG. 6, ¶ 86 et seq.).  However, Shirai does not teach the switches comprising the first and second electrical contacts and the control circuit configured to or programmed to perform the functions as claimed.  Moreover, the effective filing date (May 31, 2019) of Shirai is after the effective filing date (March 30, 2018) of this application. 
Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VINH LUONG whose telephone number is (571) 272-7109.  The examiner can normally be reached on Monday-Friday, 9:00 AM ET – 5:00 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Ridley can be reached on 571-272-6917.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/VINH LUONG/Primary Examiner, Art Unit 3656